Clayeo C. Arnold, SBN 65070
Anthony M. Ontiveros, SBN 152758
Clayeo C. Arnold, A Professional Law Corporation
865 Howe Avenue
Sacramento, CA 95825
Telephone: (916) 777-7777
Facsimile: (916) 924-1829

Attorneys for Plaintiffs

Kathleen M. Rhoads (SBN: 144466)
Gordon Rees Scully Mansukhani, LLP
3 Parkcenter Drive, Suite 200
Sacramento, CA 95825
Telephone: (916) 565-2900
Facsimile: (916) 920-4402

Larry S. Gondelman (District of Columbia SBN: 950691)
Powers Pyles Sutter & Verville PC
1501 M Street, NW, Seventh Floor
Washington, DC 20005
Telephone: (202) 466-6550
Facsimile: (202) 785-1756

Attorneys for Defendant
                              UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF CALIFORNIA


United States of America and State of
California, ex rel. Rebecca Handal, et al.,    Case No.: 2:13-cv-1697 KJM KJN

               Plaintiffs,
vs.                                            STIPULATION AND PROPOSED ORDER
                                               MODIFYING ORDER OF DISMISSAL
Center For Employment Training,
               Defendant.




       The Parties hereby stipulate to the modification of the Court’s Order of Dismissal entered

on October 7, 2019 as set forth below. This Stipulation is entered into by and among plaintiffs


                                                1
Rebecca Handal, Dina Dominguez, and Elicia Fernandez (“Relators” or “Plaintiffs”), former

plaintiff and Relator Christine Stearns, and defendant Center for Employment Training (“CET”

or “Defendant”), by their respective authorized representatives (collectively, “Parties”).

       On July 17, 2019, the parties stipulated to the dismissal with prejudice of Christine

Stearns as Relator in the above-captioned matter as well as of all claims brought by Christine

Stearns in her capacity as an individual Plaintiff. On September 5, 2019, the Court ordered the

United States and the State of California to notify the Court of their position on the proposed

dismissal of Christine Stearns. The United States and the State of California filed a Joint

Response to this Order on September 10, 2019. In that Joint Response, the United States and the

State of California advised the Court that they consent to the dismissal with prejudice of Stearns

as a Relator and in her capacity as an individual Plaintiff. They did not consent to the dismissal

with prejudice at that time of any claims brought by Stearns on behalf of the Government. The

reason for this exclusion was the fact that the settlement between the parties had not yet been

finalized. On September 12, 2019, the Court entered an Order pursuant to which Christine

Stearns was dismissed, with prejudice, from this action in her individual capacity as relator. This

dismissal did not constitute dismissal of claims brought by Stearns on behalf of the government.

       Once the parties had finalized the settlement of this matter they filed a Stipulation of

Dismissal on September 19, 2019 in which they sought a dismissal of the First Amended

Complaint with prejudice. This Stipulation noted that the United States and the State of

California had no objection to the dismissal of the First Amended Complaint with prejudice.

       This Court entered an Order on October 7, 2019 in which the Court clarified the parties’

proposed Stipulation and Order and dismissed the First Amended Complaint and all remaining

claims not previously dismissed with prejudice, but dismissed without prejudice the claims



                                                 2
brought by Stearns on behalf of the government. This clarification by the Court appears to have

been a recognition of the qualification expressed by the government to the proposed dismissal of

the claims of Christine Stearns.

       The settlement between the parties is conditioned on the dismissal with prejudice of all

claims, including the claims brought by Christine Stearns on behalf of the government. Given

that the government has approved the settlement, they no longer require the clarification that the

claims brought on their behalf by Christine Stearns be dismissed without prejudice. Both

Assistant United States Attorney Vincente Tennerelli and Deputy Attorney General Kenneth

Sugarman advised CET’s attorney, Larry S. Gondelman, by e-mail on October 8, 2019, that they

have no objection to the Court modifying its Order of October 7 to include the dismissal with

prejudice of the claims brought by Christine Stearns on behalf of the government.

       Therefore, the parties hereby Stipulate with the consent of the government that the Court

should modify its October 7 Order and dismiss the First Amended Complaint with prejudice.


Respectfully submitted,


/s/_Anthony M. Ontiveros
Anthony M. Ontiveros
Clayeo C. Arnold, A Professional Law Corporation
865 Howe Avenue
Sacramento, CA 95825
Telephone: (916) 777-7777

Attorneys for Plaintiffs


/s/_Larry S. Gondelman
Larry S. Gondelman
Powers Pyles Sutter & Verville PC
1501 M Street, NW, Seventh Floor
Washington, DC 20005
Telephone: (202) 466-6550

Attorneys for Defendant


                                                3
SO ORDERED:


Dated: October 24, 2019.
                               UNITED STATES DISTRICT JUDGE




                           4
